  4:21-cv-03022-RGK-PRSE Doc # 12 Filed: 06/09/21 Page 1 of 2 - Page ID # 91




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JACOB EDWARD HARRAHILL,                                       4:21CV3022

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

TECUMSEH STATE CORRECTIONAL
INSTITUTION, et al.,

                     Defendants.


       In a Memorandum and Order filed on May 26, 2021, the court determined that
Plaintiff’s Amended Complaint is subject to preservice dismissal for failure to state
a claim upon which relief may be granted, but on its own motion gave Plaintiff 30
days to file a second amended complaint. (See Filing 10.) On June 7, 2021, the court
received a response from Plaintiff in which he twice states that he has “decided to
give up for now.” (Filing 11.) The court construes Filing 11 as a motion to dismiss,
and will grant the motion by dismissing this case without prejudice. See Fed. R. Civ.
P. 41(a).

      Plaintiff inquires whether the court will “be dismissing the Order of 28 U.S.C.
§ 1915(b)(2)?” (Filing 11, at 2.) If Plaintiff is asking whether the dismissal of the
case will relieve him of the obligation to pay the court’s filing fee, the answer is,
“No.”

       Under the Prison Litigation Reform Act, an indigent inmate who files a
lawsuit in federal court must pay the $350.00 filing fee, first by making an initial
partial payment and then by sending the remainder of the fee to the court in
installments. The method for collecting the filing fee from a prisoner is specifically
provided for in 28 U.S.C. § 1915(b). Section 1915(b) is written in mandatory terms
(“the prisoner shall be required to pay”), leaving no discretion to the district court to
waive an in forma pauperis prisoner’s filing fee. Moreover, the Prison Litigation
Reform Act makes prisoners responsible for their filing fees the moment the prisoner
  4:21-cv-03022-RGK-PRSE Doc # 12 Filed: 06/09/21 Page 2 of 2 - Page ID # 92




brings a civil action or files an appeal, even if the case is dismissed at a later time.
See In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997). In other words, Plaintiff must
pay the $350.00 filing fee so long as he remains a prisoner. There can be no refund
for amounts already paid, and installment payments must continue to be made.

      IT IS THEREFORE ORDERED:

      1.    Plaintiff’s motion to dismiss (Filing 11) is granted, and this action is
dismissed without prejudice.

      2.     Judgment will be entered by separate document.

      Dated this 9th day of June, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
